Order entered December 5, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01416-CR

                            ALEXANDER ROBERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58374-H

                                            ORDER
       Before the Court is appellant’s December 2, 2014 motion to abate the appeal and to

remand the case to the trial court to complete the reporter’s record. In his motion, appellant

states that most evidentiary objections and rulings during appellant’s trial occurred in

conferences at the bench in order to prevent the jury from hearing about an earlier mistrial in the

case. Appellant further states that trial counsel requested that the court reporter record the bench

conferences. The reporter’s record, however, does not include a transcription of the bench

conferences. Appellant requests an abatement so that the trial court might determine whether the

appellate record can be supplemented with a record of the bench conferences.

       We GRANT appellant’s motion.
         We ORDER the trial court to make findings of fact regarding whether the record on

appeal can be supplemented with a record of the bench conferences conducted during appellant’s

trial.   If the trial court determines that the record can be supplemented with the bench

conferences, the trial court shall determine the name and address of the court reporter who will

prepare the supplemental reporter’s record and determine the earliest date by which the

reporter’s record can be filed.

         We ORDER the trial court to transmit to this Court a supplemental clerk’s record,

containing the written findings of fact, any recommendations, any supporting documentation,

and any orders within THIRTY DAYS of the date of this order.

         We further note that the appellate record in this case does not contain a certification from

the trial court showing appellant’s right to appeal. See TEX. R. APP. P. 25.2(d). We ORDER the

trial court to prepare and file a certification of the right to appeal to include within the

supplemental clerk’s record.

         This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.

                                                       /s/    LANA MYERS
                                                              JUSTICE